—In an action to compel specific performance of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Kings County (Belen, J.), dated May 6, 1999, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court did not err in awarding the plaintiff relief which, although not demanded in its complaint, was requested in its motion and was appropriate in light of the proof submitted (see, CPLR 3017 [a]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Altman, J. P., Friedmann, McGinity and Smith, JJ., concur.